Citation Nr: 0002985
Decision Date: 04/13/00	Archive Date: 09/08/00

DOCKET NO. 97-13 245               DATE APR 13, 2000

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

ORDER

The following correction is made in a decision issued by the Board in this case on February 7,
2000:

On page 3, correct finding of fact 3 to read, "It is not shown that from March 1 to March 16,
1995 the veteran had both loss of erectile power and deformity of the penis due to his diabetes."

JANE E. SHARP 
Member, Board of Veterans' Appeals 

Citation Nr: 0002985	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of zero percent for 
erectile dysfunction with penile prosthetic implant.  

Entitlement to special monthly compensation on account of the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to April 
1985.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from the April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Waco, Texas, 
that granted service connection for erectile dysfunction with 
penile prosthetic implant, as secondary to service-connected 
diabetes mellitus.  The grant of service connection was 
effective from March 1, 1995.  A zero percent disability 
evaluation was assigned from March 1, 1995, a temporary total 
rating based on hospitalization and convalescence was in 
effect from March 16 to May 1, 1995, and the zero percent 
rating was reinstated from May 1, 1995.  Special monthly 
compensation (SMC) on account of the loss of use of a 
creative organ was granted for the month of March 1995, after 
which it was discontinued on the basis, essentially, of a 
working prosthetic implant.  

A claim placed in appellate status by disagreement with the 
original or initial rating award but not yet ultimately 
resolved, as is the case herein with regard to the rating 
warranted for erectile dysfunction with penile prosthetic 
implant, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an "increased rating" based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  Thus, the Board no 
longer characterizes the issue of the proper rating for 
erectile dysfunction with penile prosthetic implant as an 
"increased rating."  

The veteran has not filed a notice of disagreement following 
notification of an adverse rating decision in January 1999 on 
the issue of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine.  

FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  Service connection for erectile dysfunction as secondary 
to service connected diabetes mellitus was granted in April 
1996, and a zero percent rating was assigned, effective March 
1, 1995.  From March 16, 1995, through April 1995, a 100 
percent rating was assigned under 38 C.F.R. § 4.30, and a 
zero percent rating was assigned from May 1, 1995.  SMC based 
on loss of use of a creative organ was assigned from March 1, 
through March 31, 1995.  

3.  It is shown not shown that from March 1 to March 16, 1995 
the veteran had both loss of erectile power and deformity of 
the penis due to his diabetes.  

4.  Subsequent to the implantation of a penile prosthesis in 
March 1995, the veteran is not shown to have had a penile 
deformity or loss of erectile power; he is shown to have the 
ability to attain an erection, engage in sexual intercourse 
and ejaculate, although penile rigidity does not meet his 
expectations.  

5.  The veteran is not shown to have had loss of use of a 
creative organ since April 1, 1995.  


CONCLUSIONS OF LAW

1.  A rating in excess of zero percent for erectile 
dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107(West 
1991); 38 C.F.R. §§ 4.20, 4.31, 4.115a, Diagnostic Code 7599-
7522 (1999).  

2.  SMC for loss of use of a creative organ is not warranted.  
38 U.S.C.A. §§ 1114(k), 5107, (West 1991); 38 C.F.R. 
§§ 3.350(a)(1) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been in effect for diabetes mellitus 
since 1985.  VA outpatient treatment records show that the 
veteran was seen for complaints of erectile dysfunction in 
May 1992.  He had had no problems with papaverine injections 
for this.  He had no spontaneous erections.  Physical 
examination revealed no penile, testicular or prostate 
abnormalities.  The assessment was "stable."  

On a VA examination on March 1, 1995, history was recorded 
that the veteran was initially evaluated for erectile 
dysfunction and tried on papaverine injections, which were 
ineffective.  He was unable to get erections.  He denied any 
problems with urination.  He had the desire for sex and was 
offered a pump or prosthesis and elected to have a prosthesis 
placed.  He was scheduled for this surgery.  Physical 
examination revealed a normal phallus and open meatus.  The 
testicles were descended without masses.  He was medically 
cleared for surgery.  The impression was insulin dependent 
diabetes with failed papaverine/phentolamine injection 
therapy, now with elected placement of a malleable 
prosthesis.  

The veteran was hospitalized by VA on March 16, 1995, and 
underwent implantation of a malleable penile prosthesis.  His 
postoperative course was termed uneventful and he was 
discharged from the hospital in stable condition.  The final 
diagnoses included erectile dysfunction and insulin dependent 
diabetes mellitus.  

VA outpatient treatment records dated in February 1997 
indicate that the veteran's malleable prosthetic penile 
implant was in good position.  The opinion was expressed that 
diabetes mellitus had very likely been the cause of his 
erectile dysfunction.  

On a VA examination for diabetes mellitus in February 1997, 
it was noted that the veteran's complaints included 
"erectile dysfunction."  No relevant findings were 
reported. 

On a VA examination specifically for "all or partial loss of 
the penis" in October 1997, history was recorded that the 
veteran had been given papaverine injections for erectile 
dysfunction with success for a short period of time.  The 
March 1995 placement of the penile implant was noted.  The 
veteran stated that he had had no problems with the penile 
prosthesis but he felt that his penis did not become as rigid 
as he thought it would.  He reportedly had been told by a 
physician that this was the best that could be done for him.  
He stated that, prior to the implant, he was unable to have 
any type of erection.  He stated that the prosthesis was 
functional, indicating that it was only about 70 percent as 
effective as he would like.  He denied any problem with 
urination or ejaculation.  He stated that he was able to have 
sexual intercourse and ejaculate but that his main complaint 
was that the prosthesis was not as rigid as he felt it should 
be.  He related that he had been told that his diabetes 
affected the functioning of the prosthesis.  Physical 
examination revealed that the testes were descended, 
bilaterally.  The penile implant was readily visible and 
palpable.  The examiner noted that there were no deformities 
of the penis.  There was no penile loss and the implant was 
in place.  The veteran reportedly had had no erectile power 
prior to the placement of the implant, which the examiner 
stated was most likely secondary to insulin dependent 
diabetes mellitus.  In response to instructions to state 
whether impotence was permanent or if erectile power could be 
restored, the examined indicated that the instructions were 
not applicable since the veteran had an implant in place.  In 
response to instructions to describe any penile deformity, 
the examiner stated, "There is no deformity."  The 
diagnosis was status post placement of a malleable penile 
prosthesis for treatment of erectile dysfunction.  The 
examiner commented that on an examination worksheet the 
veteran had reportedly alleged that his implanted prosthesis 
no longer worked but that he had not related this to the 
examiner.  Rather, he related that the prosthesis was just 
not what he had expected; it did not function up to his 
expectations.  

Subsequent VA medical records in the claims file contain no 
additional complaints or findings regarding the veteran's 
penile implant.  


Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, at 137. 

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Where the diagnostic codes refer the decisionmaker to 
specific areas of genitourinary dysfunction, the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.  

The Rating Schedule does not specifically provide criteria 
for evaluating erectile dysfunction, so the disability is 
rated by analogy.  38 C.F.R. § 4.20.  Diagnostic Code 7522, 
provides that a 20 percent rating is warranted for deformity 
of the penis, with loss of erectile power.  A footnote to 
that code provides that such cases should be reviewed for 
special monthly compensation under 38 C.F.R. § 3.350.  
38 C.F.R. § 4.115a.   

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) The diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or  softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a) 

Analysis

The veteran's claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that a disability has worsened generally 
serves to render the claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  However, in the instant 
case the veteran is technically not seeking an increased 
rating, since his appeal arises from the original assignment 
of a disability rating.  Nevertheless, when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson v. West,12 Vet. App. 119 (1999); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

Since this appeal is from the original grant of service 
connection for erectile dysfunction as a complication, or as 
secondary to, service-connected diabetes, the Fenderson case 
applies.  In other words, separate ratings may be assigned 
based on the changing manifestations of the disability 
throughout the appeal period initiated by the claim.  Also, 
since Diagnostic Code 7522, in providing a 20 percent rating 
for penile deformity with loss of erectile power, also 
contemplates SMC, the claim for SMC constitutes an increased 
rating claim, as well.  

As noted above, the Rating Schedule does not specifically 
provide criteria for evaluating "erectile dysfunction" so 
the disability is rated by analogy.  38 C.F.R. § 4.20 (1998).  
The Board finds that, because of the identical anatomical 
location and the function affected, Code 7522 is most 
appropriate to evaluate the veteran's erectile dysfunction.  
Diagnostic Code 7522 provides a 20 percent rating for penile 
deformity with loss of erectile power.  This is the code 
assigned by the RO.  No other genitourinary complication of 
diabetes, beyond erectile dysfunction, is shown to be 
present; thus any code other than Code 7522 is not 
applicable.  

The medical statement made on March 1, 1995, that the veteran 
had erectile dysfunction that was unresponsive to injection 
therapy supports the existence of erectile 
dysfunction/impotence at that time.  However, the veteran was 
not shown to have a penile deformity, which is one of the 
criteria for a compensable (20 percent) rating under 
Diagnostic Code 7522.  Thus a compensable rating for penile 
dysfunction was not warranted prior to March 16, 1995, when a 
100 percent rating was assigned based on the penile 
implantation surgery with the need for convalescence.  

Since May 1, 1995, which is when the veteran's convalescence 
rating terminated and he was awarded a zero percent rating 
under Diagnostic Code 7599-7522, neither a penile deformity 
nor loss of erectile power has been shown.  

Since the implant procedure in March 1995, the veteran is 
shown to have an implant that works so that he is able to 
have intercourse and to ejaculate.  He himself has admitted 
that there is no penile deformity (see VA Form 9 dated 
February 10, 1997) and the physician who performed the 
special October 1997 VA examination noted twice in the report 
that there was no penile deformity.  However, the veteran 
does allege that there is loss of erectile power, stating in 
his substantive appeal that he has "no penile erectile power 
what so ever."  While he is competent to report whether he 
is able to have erections (thereby manifesting erectile 
power), the medical evidence does not support his allegation.  
At the time of the February 1997 examination for diabetes the 
veteran was noted to complain of "erectile dysfunction," 
but his complaint was not further explained and it can not be 
concluded that his complaint meant he had loss of erectile 
power.  In any event, at the time of the October 1997 VA 
examination, which was conducted specifically to assess any 
impotence, the veteran stated that he had had no problem with 
his penile prosthesis (the implant) and he expressed no 
genitourinary complaints, other than to state that he felt 
that his penis did not become as rigid as he had thought it 
would.  Nevertheless, he stated that he could have 
intercourse and ejaculate; hence, it can not be said that he 
is impotent/has loss of erectile power.  The Board finds that 
the examination report, which is medical evidence and 
includes information conveyed to the examiner by the veteran, 
is more probative that the veteran's allegations in his 
substantive appeal, which was submitted in support of his 
claim for a higher rating. 

In respect to the fact that the veteran's ability to have an 
erection, intercourse and ejaculation is dependent on the 
penile implant, the Rating Schedule does not specifically 
speak to that matter.  However, when the revised rating 
criteria for genitourinary disorders were published in the 
Federal Register in January 1994, this matter was addressed 
by VA in answer to a commenter's suggestion that a 20 percent 
rating should be provided under Code 7522 even when erectile 
power has been restored by means of an implant.  VA responded 
that the elements of both penile deformity and loss of 
erectile power are required for a 20 percent rating 

under Code 7522 and that if, after insertion of a penile 
implant, either element is absent, the criteria for 20 
percent would not be met.  59 Fed. Reg. 2523-2529, 2525 
(1994).  Accordingly, in light of VA's position on this 
matter, and inasmuch as the evidence does not show that at 
any time during the period under consideration the veteran 
had both a penile deformity and loss of erectile power, the 
Board finds no basis for awarding a compensable rating for 
erectile dysfunction.  A preponderance of the probative 
evidence is against the claim.

The criteria for SMC based on loss or loss of use of a 
creative organ are stated above.  Clearly there is no 
competent evidence that the veteran has lost a testicle or 
even part of his penis.  Thus, it must be decided whether he 
meets the requirements for SMC based on loss of use of a 
creative organ.  It is neither claimed nor shown that the 
veteran has any testicular abnormality that would meet the 
criteria of 38 C.F.R. § 3.350(a) for SMC or that he is 
sterile.  While the regulation makes no provision for finding 
"loss of use" based on the inability to have an erection, 
it has been VA's policy to award SMC for impotence.  However, 
in this case, since the veteran can have an erection 
sufficient to engage in sexual intercourse and ejaculate, 
there is no basis for concluding that he is impotent so as to 
warrant an award of SMC based on loss of use of a creative 
organ.  

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim.  Therefore, 
the Board does not find that the veteran has been prejudiced 
by this action.  


ORDER

A compensable rating for erectile dysfunction with penile 
prosthetic implant is denied.  

Entitlement to SMC on account of the loss or loss of use of a 
creative organ is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals





 



